DETAILED ACTION
1.	The RCE filed on August 9, 2022 has been fully considered.  However, it is not persuasive to overcome the new Reference(s).
	Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 1, the recitation of “an upper surface” in line 5; there is insufficient double recitation for this limitation in the claim.  
Notes that Applicant(s) should rephrase the limitation “a storage member in which an upper surface…” to --a storage member includes an upper surface-- in order to define the difference between an upper space of a storage member and an upper space of a flange.
Claim 1, the recitation of “the outside” in line 12; there is insufficient antecedent basis for this limitation in the claim. 
Claim 1, the recitation of “the potting” in line 16 must be rephrased to --the potting part--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable obvious over JANG et al. (US 2017/0306911 A1) in view of BRYAN et al. (US 2009/0103268 A1).
Regarding claim 1, JANG invention describes a controller integrated type fuel pump module [para. 0005] in which a controller is integrally formed on a flange [para. 0005] that fixes a fuel pump and a reservoir cup to a fuel tank [para. 0004], the controller integrated type fuel pump module [para. 0005] comprising: a storage part [housing portion (100)] including a storage member [housing portion (100)] in which an upper surface is opened and an inner space is formed [Figure 6 and para. 0010] and a potting part guide protruding from inner surface of the storage member (100) [Figure 6 illustrates a potting part guide protruded from the inner surface of housing portion (100), see the protruding part from the right of Figure 6] and formed on an upper surface of the flange [para. 0006 teaches a flange (10) of a fuel pump module is provided with a housing portion (100) which would have been well-known that the housing portion (100) is formed on the upper surface of flange (10)]; an electric part [various electronic components heat generator (110] including a board (110) having an edge disposed to the potting part guide to vertically divide the inner space of the storage part (100) into an upper space and a lower space together with the potting part guide [Figure 6 illustrates a part which is protruding from inner surface for the purpose of positioning of heat generator (110) and vertically divide the inner space of the housing portion (100) into upper space and lower space], and generating heat [see abstract]; a heat dissipation part [guide portion (300)] disposed on the upper surface of the storage part (100) [Figure 6] and discharging heat generated from the electric part (323, 324) to the outside [see para. 0038]; and a potting part [potting portion (400)] formed by potting a liquid resin to the upper space [para. 0006 and 0010] and transferring the heat generated from the electric part to the heat dissipation part (300) [see para. 0038]; wherein the inner space of the storage part (100) is isolated to the upper space and the lower space by the board (110) and the potting part guide [Figure 6], thereby allowing the potting to be performed on only the upper space [Figure 6]. 
Park invention fails to specifically describe the lower space to be left as an empty space filled with only air.
BRYAN Reference teaches a module assembly includes a component housing having a plurality of walls forming a cavity, PCB, heat transfer plate, etc. [Figure 12 shows cavity (618), PCB (622), heat transfer plate (640)] and BRYAN reference further teaches the cavity is filled with air [claim 14].
Since the prior references are both from the same field of endeavor.  The structural configuration which includes a lower space to be filled with air as taught by BRYAN would have been recognized by the pertinent art of JANG invention.
It would have been obvious at the time the invention was made to a person having an ordinary skill in the art to have provided the structural configuration for heat release device which formed a lower space to be filled with are as taught by BRYAN into JANG invention for the purpose of releasing the heat from the electrical components or remaining the module assembly to be cooled in a cost effective and reliable manner.
Regarding to the empty space forms an insulating layer and prevents heat transfer to the flange which would have been considered to be an obvious choice of mechanical engineering design because one skilled in this art is familiar to have utilized the structural configuration as taught by BRYAN for the same purpose prevent heat transfer to the flange of fuel pump module.  To optimize or select the suitable function for the cavity or empty space of the lower part of housing portion would be within the ability of ordinary skilled in this art.

7.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable obvious over JANG in view of BRYAN, and further in view of Maruyama et al (US 2011/0192381 A1).
Regarding claim 2, as discussed above rejection, the modified JANG invention fails to specifically describe a structural configuration of the heat dissipation part.
Maruyama Reference teaches structural configuration [control device (140)] which includes a heat releasing member (49) includes a heat sink (49) formed to have a size corresponding to an area of the storage part to cover and seal an opened surface of the storage part [Figure 8 and para. 0009 discloses the heat releasing plate is embedded in the cover member], and a plurality of heat sink fins (47) formed on the heat sink (49) [Figure 8].
Since the prior references are both from the same field of endeavor.  The structural configuration which includes the heat sink configuration to be included plurality fins as taught by Maruyama would have been recognized by the pertinent art of the modified JANG invention.
It would have been obvious at the time the invention was made to a person having an ordinary skill in the art to have provided the structural configuration the heat dissipation part which includes a plurality of fins as taught by Maruyama into the modified Park invention for the purpose of releasing the heat from the electrical components or remaining the module assembly to be cooled in a cost effective and reliable manner.
Regarding claim 3, as discussed in claim 2, Maruyama Reference teaches the heat releasing plate is embedded in the cover member [para. 0009].
Regarding claim 4, as discussed in claim 2, Maruyama Reference also teaches the structural configuration of the heat dissipation part as described.
Regarding claim 5, as discussed in claims 1 and 4, JANG invention teaches the heat dissipation part guide is made of a member separate from the storage member and is coupled to the electric part [see discussion in claim 1].
Regarding claim 6, see discussion in claims 4 and 5 which teaches the structural configuration of the heat dissipation part as described.

Response to Argument
8.	Applicant’s Arguments/Remarks filed on August 9, 2022 have been fully considered but they are not persuasive.   
	The Applicants have amended claims 1 by adding the new limitations.  
Upon reconsideration, the amended claim 1 and dependent claims 2-6 are rejected based on the new prior arts as above discussion.
Notes that Applicants admitted the lower space V2 is left as an empty space in which the liquid resin is not potted and only the air is filled. The air is a material having a very low thermal conductivity, and therefore, the lower space V2 forms a kind of insulating layer. That is, as in the present invention, by forming the potting part 140 only in the upper space V1, heat dissipation to the outside may be smoothly performed and heat transfer to the flange may be effectively prevented.
Therefore, the teaching cavity (618) of BRYAN would have been considered to be included a function of preventing heat transfer to the flange of fuel pump module.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
September 6, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 7, 2022